Title: From Thomas Jefferson to Robert Kinnan, 2 June 1805
From: Jefferson, Thomas
To: Kinnan, Robert


                  
                     Sir 
                     
                     Washington June 2. 05.
                  
                  Your favor of May 28. was recieved in due time and has been considered, but I do not percieve that the proposition it contains is founded in justice. we stood ensurers of the principal and interest due on the bonds. if any thing had been lost on them, it would have been our loss. if any thing was gained then, by damages on appeals &c., it should be our gain by a principle acknoleged in all cases. it is proposed on the ground of extra trouble and expence. but neither was greater than if the money had been to be collected from myself. the great mass was due from two persons, Ronald & Taylor, in mr Hanson’s neighborhood & whom he met at every public place. the other 10. or 12. obligors lived all in one neighborhood, within the reach of a single lawyer, & not farther off than I should have been had I been at home, but in truth much nearer than I have actually been. our losses have been such as to exonerate us from the obligation of extra allowances. the Representatives of F. & Jones will have lost nothing with us. they will have recieved their whole principal & interest, save only for the 8. years interest, which accrued neither to our profit, nor by our fault. for the justification of my case however, I can only refer to my former letters, and repeat again for your determination my proposition of May 6. as the only ground to which reason can accede: adding my salutations and assurances of respect
                  
                     Th: Jefferson 
                     
                  
               